Movement of persons with a long-stay visa (debate)
The next item is the report by Carlos Coelho, on behalf of the Committee on Civil Liberties, Justice and Home Affairs, on the proposal for a regulation of the European Parliament and of the Council amending the Convention implementing the Schengen Agreement and Regulation (EC) No 562/2006 as regards movement of persons with a long-stay visa - C6-0076/2009 -.
Mr President, Commissioner, ladies and gentlemen, today we are speaking about absurd situations such as that of a student who obtains a visa in order to take a course in Belgium. Not falling within the remit of Directive 2004/114/EC, he may not go to the Netherlands to gather information from a specialised library for the purposes of writing his thesis nor benefit from a weekend getting to know Barcelona because he will be arrested in the country which issued the visa.
The Schengen Convention stipulates that holders of a long-stay visa may only reside in the territory of the Member State which provided the visa. They may not travel to other Member States nor pass through other Member States on their return to their country of origin.
Schengen stands for freedom of movement. Any person who legally resides in a Member State should be able to move freely within an area where there are not internal borders. The ideal solution would be for the Member States to comply with their obligation to provide a residence permit to nationals of third countries who are holders of this type of visa. However, this does not happen in the vast majority of Member States.
Member States have temporarily got around this situation by issuing type D + C visas, which allow the holders of a long-stay visa to move freely within the Schengen area for the first three months. This type of visa will be abolished from April 2010 with the entry into force of the Community Visa Code which will make it even more urgent to find a solution to this problem.
The amendments which I have proposed and which have the support of the majority of the members of the Committee on Civil Liberties, Justice and Home Affairs contribute towards the resolution of this problem without reducing security in the Schengen area.
The obligation to consult the Schengen Information Service during the processing of requests for long-stay visas is the same procedure as the one which already exists for nationals of third countries who are holders of residence permits. In this way, we have responded to any fears of decreased security.
The truth is that various Member States have been providing long-stay visas and, subsequently, residence permits, without first consulting the SIS, in particular, with respect to the requirements of Article 96 on the effects of a refusal of admission.
This practice weakens the security of the Schengen area and creates problems on its external borders in cases where individuals with a valid visa are recorded in the SIS. This creates complicated and unnecessary situations for individuals and border guards who have to attempt to discover whether visas have been falsified, whether a reference on the SIS system is incorrect and should be removed, or whether the visas should never have been granted.
The initiative on which we are going to vote will allow the holders of long-stay visas to move freely for a period of three out of every six months. This is the same period as holders of residence permits are allowed and, at the same time, it also ties the Member States to their obligation to provide residence permits in cases where stays of more than one year are authorised.
It also recognises the need to strengthen the level of data protection which exists under the Schengen Agreement and recommends that the Commission should present the necessary initiatives if SIS II does not enter into operation before 2012.
With the entry into force of the Treaty of Lisbon, the two initial proposals were merged together and a new legal basis was provided. The text upon which we are going to vote in this plenary session is the result of the negotiations which continued under the Swedish and Spanish presidencies. This resulted in an agreement at first reading, hence allowing this regulation to be adopted before the entry into force of the Visa Code.
Mr President, I would have liked to invite the Spanish Presidency, which is absent from this debate, to guarantee to Parliament that the regulation can enter into force before 5 April 2010. It is essential for this to occur in order to avoid an omission in the law.
I congratulate the European Commission for this timely initiative. I am grateful for the faithful collaboration of the Council, particularly that of the Swedish and Spanish presidencies, and the cooperation of the shadow rapporteurs, which has allowed a broad consensus in the Committee on Civil Liberties, Justice and Home Affairs. With this measure, we can resolve a troublesome problem faced by thousands of citizens of third countries and do it well, strengthening both freedom and security along the way.
Member of the Commission. - Mr President, as the rapporteur pointed out, the aim of this proposal is to facilitate movement within the Schengen area for third-country nationals who are legally residing in one of the Member States on the basis of a long-stay or 'D' visa. According to the current Schengen acquis, third-country nationals who hold a residence permit can travel freely within the Schengen Area because the residence permit is equivalent to a visa.
However, there has been a recent trend in Member States not to convert long-stay visas into residence permits upon arrival. That is why we are having this discussion here today; obviously, the Commission, the Council and the Parliament had to find a solution to the problem. The legal and practical situation has considerable negative consequences for third-country nationals legally staying in our Member States on the basis of a D visa. These persons can neither legally travel to another country nor can they transit through the territory of another country when they want to return to their country of origin. The absurdity of this situation was illustrated by the example that the rapporteur, Mr Coelho, raised.
The best solution would, of course, be that all Member States issue the necessary residence permits and that they do this in time. Unfortunately, this is not the situation today, and therefore we have the present proposal which aims at extending the principle of equivalence between a residence permit and short-stay visas to long-stay D visas. A third-country national holding a long-stay D visa issued by a Member State will thereby be able to travel to the other Member States for three months in any half year under the same conditions as the holder of a residence permit. This would restore the basic philosophy underlying the creation of an area without internal borders, namely that the person can travel around in the Schengen area for short stays with the documents based on which he or she is legally present in a Member State.
I was very pleased to learn that Mr Carlos Coelho had expressed his support for this proposal from the very beginning and the rapporteur, together with the Committee on Civil Liberties, Justice and Home Affairs and the Committee on Legal Affairs, has understood that action needs to be taken in order to facilitate the life of third-country nationals, because we want to encourage people legally residing in our area. I want to thank the rapporteur for his constructive approach to this.
I do not need to remind you that we have to find a solution quickly, especially due to the Visa Code which will be applicable from 5 April this year and will abolish the so-called D+C visas which were intended to partly remedy the situation of D visa holders. I believe that the final text on the draft regulation satisfied all the parties since the compromise text was agreed between all the institutions. In order to tackle some of the concerns expressed by the European Parliament and the Member States - for instance, concerning security - several amendments have been made to the initial text.
To give a few examples, the proposal shortens the period of validity for long-stay visas. They should have a period of validity of no more than one year. After this one year period, the proposal established the obligation for Member States to issue a residence permit.
The requirement of systematic checks in the Schengen Information System (SIS) is also reinforced. Where a Member State considers issuing a residence permit or a D visa, the responsible authority should systematically carry out a search in the Schengen Information System in order to avoid a situation where we have an alert at the same time as a long-stay visa.
In order to give a response to the security concerns regarding biometrics - and this is, of course, a major issue for many Member States - a political declaration has, as you know, been attached to the draft regulation in which the Commission is invited to study the possibility of the use of biometric identifiers with respect to long-stay visas and to present the results in the study to this plenary and the Council by 21 July 2011. The Commission also accepts that a reporting obligation has been included in the draft regulation on the application.
To conclude, in order to find a compromise response to the major concern of the European Parliament concerning the guarantee for high-level data protection in cases where an alert has been issued in the SIS, a joint declaration has been agreed. The Commission is invited by the Council and the European Parliament to present the necessary legislative proposals amending the relevant data protection provision for the Schengen Convention if there are further substantial delays in implementing the SIS II that go beyond 2012. I believe that, with these changes, we have reached a reasonable, well-balanced solution that will considerably facilitate the lives of the third-country nationals that are residing legally in our countries. It will also very much correspond to the philosophy of a Europe without internal borders.
I want to thank once again the LIBE Committee, the JURI Committee and the rapporteur for their very constructive approach to this.
Mr President, EU cooperation is based on values, and the most fundamental of these values is freedom. The subject of our discussion today is people's ability to move about freely. In my EU, there are no restrictions on this. It is here that I believe the EU's greatness lies. All of us who live here enjoy freedom of movement, but it should also apply to all those who come to reside here for a lengthy period.
Under the Schengen Convention, the holder of a long-stay visa is not currently entitled to freedom of movement; instead, as Mr Coelho has pointed out, he or she may only stay in the Member State that issued the visa. As a result, for example, a visiting professor from India who lives and works in my home city of Uppsala in Sweden cannot travel to Paris to attend a conference without applying for a visa to visit France, and a student from China cannot travel to Germany to visit a friend for the weekend without first applying for a visa to go there.
This type of barrier to freedom of movement must not exist within the EU. We are now changing this. The purpose of the present proposal is to secure freedom of movement throughout the Schengen area for third-country nationals who are resident in a Member State for a lengthy period.
I would like to thank Mr Coelho, who has done an extremely fine job as rapporteur, and who has taken account of the views that I put forward in my opinion on behalf of the Committee on Legal Affairs as well as the views of other shadow rapporteurs. We have the result before us now: it is a positive proposal that forms another link in ensuring freedom of movement within the EU, including for third-country nationals. It develops things further, and that is the EU that I am proud to live in and work for.
Mr President, Commissioner, ladies and gentlemen, I welcome the opportunity to pass a resolution in Parliament to facilitate travel for third-country nationals legally residing within the territory of the European Union, and I congratulate my fellow Member, Mr Coelho, for the excellent job he did in Parliament regarding this issue. This proposal facilitates in a tangible way travel within the European Union for third-country nationals holding long-stay D visas issued by a Member State. This is to provide a solution for situations when, for one reason or another, some Member States are unable or unwilling to issue a residence permit in time for third-country nationals residing in their territory. That is to say, they do not use the framework provided by the Schengen regulations properly. And I am glad that we are able to make a step forward regarding this issue.
Our aim is to avoid third-country nationals arriving in the European Union having the impression of entering an impregnable fortress. The integrated border management and the visa policy should serve these purposes. As a Hungarian Member, I urge that the borders of the European Union are made permeable to persons travelling in good faith. Contact between citizens living on the two sides of the border should not be restricted. It is in the interest of third-country nationals living in neighbouring countries to the EU - including the members of the Hungarian minority - to be able to reside legally within the area of the European Union without any bureaucratic or administrative burdens. This requires appropriate laws, both at Community and Member State level, which do not counteract each other but rather reinforce the objectives of one another.
I hope that instead of remaining a high-sounding idea, the new Community legislation will indeed provide practical support particularly to young people, students wishing to study in Member States. They should be the most important beneficiaries of this regulation. On this point I can only agree that the Commission should submit a report on the enforcement of this regulation by April 2012 at the latest and, if necessary, a proposal for the amendment of the regulation in order to accomplish the objectives.
I congratulate the rapporteur, Mr Coelho, for the preparation of this report and also agree that it is important to ensure the free movement within the Schengen area of third-country nationals in possession of a long-stay visa who are lawfully present in a Member State as soon as possible. According to the current practice of Member States, for various reasons, it takes rather a long time for third-country nationals to replace a long-stay visa with a residence permit. I could quote many examples from European Union Member States, including my own country, Lithuania, where, for instance, a long distance lorry driver who has received a D visa cannot carry out his principal job. The practice that has evolved in this area undermines the legitimate expectations of third-country nationals who have come to the European Union to work or study. The Member States should also take appropriate measures to simplify the procedures for issuing visas. A long-stay visa should have the same impact on a person's movement within the Schengen area without internal borders as a residence permit. The most important aspect here is not the length of time a holder of a D category visa visits another Member State but the opportunity itself to better meet his needs within the Schengen area. Therefore, I agree with the proposal that a third-country national, holding a long-stay visa issued by a Member State, should be able to stay in another Member State for three months within any six-month period under the same conditions as a holder of a residence permit. At the same time, it is very important to ensure that the simplified movement of third-country nationals within the Schengen area does not pose additional threats to the security of the Member States. Therefore, I call on you to adopt this partly amended regulation immediately.
Mr President, Commissioner, ladies and gentlemen, in a sea of difficulties, stages take shape. This is the case with this text, which has just been explained very well by all my fellow Members, on all sides, and which concerns all third-country nationals living legally - I would emphasise - in Europe.
It is, in fact, high time that this text was adopted; it is high time that freedom of movement for third-country nationals was established within the EU, and I am glad we have reached the point at which we lay another brick in the construction of a Europe of freedoms, in an area that we want to be made increasingly secure.
It represents both an obvious fact and a step forward. An obvious fact, as people have mentioned: there is basically no major controversy surrounding this text, and the few amendments show that we all want to build a Europe where no one is stuck in a Member State without being able to explore the rest of the European area. Then, it is a great step forward because it represents rights for third-country nationals, students, researchers or others who live on EU territory.
Finally, to conclude, this will clearly encourage people outside Europe to think of Europe as a single area, a united Europe, a common area, and it will forge European culture and identity beyond our borders.
Mr President, I firstly wish to thank the rapporteur, Mr Coelho, whose proposal I, like the other shadow rapporteurs of the Committee on Civil Liberties, Justice and Home Affairs, support.
I have already had the opportunity to say here that Mr Coelho has given good service to the principle of freedom of movement within the European Union, to the rights of citizens, be they European citizens or citizens of foreign countries, and to European democracy itself. This does not only mean its own citizens, but also its reliance on the contribution of thousands and thousands or even millions of citizens of third countries who pass through the European territory, who reside here, and who come here for long or short periods in order to work and to study.
Mr Coelho, with the input of the shadow rapporteurs, has worked in an excellent atmosphere of cooperation and willingness to provide information. Above all, he has done so on time and in this matter time is crucial, given that we are dealing with the lives of individuals.
Like other speakers before me, I could give examples of students, researchers and scientists who arrive in Europe because of the recognised quality of their work but who subsequently cannot cross our borders, which are, as a matter of fact, very closed indeed in the cases of some people from other continents. In two hours, a researcher can leave Portugal and enter Spain, making for the border of another Member State, or rather, he cannot leave if he has, as happens in some cases, a visa to study for a two year Masters degree which does not allow him to leave the country to share his work or to undertake research in another Member State.
We ourselves have even had to deal with such cases on some occasions when, for example, we wish to hear someone's input in a debate in Brussels, for example.
We should note that this is not only an unnecessary and unjust burden for the citizen of the third country in question. It is a waste for those of us who were relying on their contribution. It is a waste in terms of our competitiveness when we compare, for example, the mobility of this type of foreign citizen in the United States, for example, or in China, India or Brazil, and then see the obstacles to their mobility within the European Union. It is a waste in terms of the mobility of our workforce, of our scientific community when we recognise that this growing mobility is very important in periods of crisis such as the one we are undergoing at present, and it is also a waste for the knowledge society.
It is therefore time that the Council implements these proposals before the Visa Code comes into force in April and causes more unnecessary obstacles to the mobility of such individuals. It remains for me to say therefore that, on behalf of our group, we support the proposal of the rapporteur and we shall vote in favour.
on behalf of the EFD Group. - Mr President, the report proposes that Member States may issue long-stay visas for up to 12 months for third-country nationals which will be recognised by other states within the Schengen group.
Britain is not a member of the Schengen group, so would not appear to be directly affected. However, the proposals would make it easier for the citizens of non-EU countries who enter one Member State to travel to other EU states.
Britain has a massive problem with illegal immigration. There are at least one million illegal immigrants in Britain. Under these proposals, people who wish to migrate to Britain illegally may come to another EU state perfectly legally, obtain a long-stay visa that gets them to France, for example, from where they may gain illegal entry into Britain.
The UK Independence Party MEPs will therefore vote against this report in the interests of protecting our borders against further illegal immigration.
(NL) Mr President, in this report, I came across what is indeed a most bizarre example of why we absolutely must relax the rules in this way, namely that of a foreign student who has been granted a visa to study in Belgium and, as a result of the new arrangement, can now look up information in a Dutch library and then travel on to Barcelona. That is nice for him!
Yet that is not what this is about, of course. In practice, Schengen, and European visa policy as a whole, means something quite different from freedom to travel for students. It means the complete demolition of our borders, giving free rein to organised crime and illegal immigration without there being any watertight external borders - which were supposed to be the cornerstone of the whole system - to keep this in check. One of the direct results of Schengen, for example, is that the masses of regularised Spanish illegal immigrants are free to move to the other Member States.
In my opinion, this Parliament would do better to reflect on the impact of such decisions on ordinary Europeans for once instead of thinking about the day-to-day practical worries of foreign students.
(ES) Mr President, I would like to start by congratulating Mr Coelho on his excellent work and, in particular, on the high level of consensus achieved between the Council, the Commission and the different political groups in Parliament. Thanks to his work, I think there is going to be very little disagreement here.
The European Union constitutes the greatest space of freedom that has ever been established. We should eliminate all of the obstacles that prevent free movement, both of European citizens and of third-country nationals legally residing in a Member State. We should put a definitive end to the absurd situations so often faced by holders of long-stay D visas.
As you know, a long-stay visa allows the holder to reside in the Member State that has issued it. However, the holders of such visas cannot move freely within the European Union except to travel to the Member State that issued the visa. Paradoxically, situations such as the ones already described arise very frequently. I will give one further example: a student preparing his PhD thesis in Lisbon on the history of the Americas is unable to consult the files and documents housed in the General Archive of the Indies in Seville, which is one hour away by plane.
Ultimately, the aim of the proposal is for long-stay visas to provide the same rights as those provided by a residence permit. Ladies and gentlemen, we need to improve the principle of mobility: mobility that is essentially for work, scientific and academic purposes.
Although it would appear completely unnecessary from what I can see, I shall finish by asking all of you to support Mr Coelho's report, not only because of its extremely high quality but also because it constitutes a further guarantee of the great space of free movement that we defend. I also support Mr Coelho's proposed timetable.
(FR) Mr President, I should first like to thank the rapporteur, Mr Coelho, for his work, and to pay tribute to the cooperation there has been between Parliament, the Council and the Commission during the consolidation of the two reports, and the first reading, which should also be the last.
It was crucial for this report to be adopted before the end of April 2010 so that it could be implemented at the same time as the Visa Code. It is extremely important for all residents of the European Union to be able to travel throughout all the Member States. That way, we can solve the twin problem of the application of the 'D+C' visas and the rules for residence permits.
Thanks to this report, all third-country nationals who hold a long-stay visa will have the right to travel anywhere in Europe for six months a year. All persons concerned should receive all necessary information when they receive their visas and, above all, should be informed that this visa will automatically become a residence permit before the expiry of its one-year period of validity.
Finally, it is important to emphasise that, for security reasons, each individual who applies for a D visa will have to be subject to investigation but will not have to be registered in the SIS. The contracting party must take due account of any information already included in the SIS by another contracting party.
Furthermore, if SIS II is not implemented from the end of 2012, we urge the Commission and the Council to present the legislation required to provide the same level of data protection as that afforded by SIS II.
(IT) Mr President, ladies and gentlemen, these proposals seek to make it easier for third-country nationals legally residing in a Member State to move in the Schengen area on the basis of a D long-stay visa.
Essentially it wants to extend - and this concerns us - the existing principle of equivalence between a residence permit and short-stay C visas to long-stay visas. A long-stay visa will thus have the same effects as a residence permit as regards circulation in the Schengen area. In other words, it wants to make it possible for anyone in possession of a document showing that he is legally resident in a Member State to move freely in the Schengen area for short periods of no more than three months in any half year.
We would point out to the Commission and the Council the security problems that may arise from this free movement. It is already very difficult to perform checks in one Member State: let us be mindful of the risks we run by abruptly implementing this principle.
(DE) Mr President, a few months ago, there was not only a festive atmosphere in this Chamber but also a feeling of joy for most people here because the visa regulations were being eased for many countries in Europe.
So, what is the reality? With the lifting of the visa obligation for citizens from Montenegro, Macedonia and Serbia in December 2009, there was a wave of people travelling from the Balkans, via Austria, to Central Europe and up as far as Scandinavia. A real migration of peoples! In just seven weeks, around 150 000 Macedonians have taken advantage of this new freedom to travel, according to the Ministry of the Interior. Two thirds of these people are not making the homeward journey. In many villages, particularly Albanian-Macedonian villages, five buses start out every day towards Central or Western Europe, equipped with a tourist visa, which expressly prohibits gainful employment. This means, therefore, that, after 90 days, these people go underground and the supposed tourists then find themselves once again on the cheap labour market earning 'dumping' wages. That is the difference between the reality of the situation and the European Parliament's pipe dream.
The consequences of this will have to be borne by our home countries. They have to suffer the consequences of what is decided by the majority in this Chamber. They will have to put up with scarcely controllable illegal immigration and illegality and the associated undeclared employment.
(MT) I would also like to congratulate my fellow Member, Carlos Coelho, for his report on this initiative which is granting third-country citizens the possibility of greater freedom of movement within the European free zone. However, Mr President, I must point out an irony which has surfaced in this debate, namely: whereas we are granting greater rights to third-country citizens, at this very moment, the European Union and its citizens are facing serious problems with travel to a country such as Libya, for instance. This is due to the ongoing problem between Switzerland and Libya, which has resulted in Libya blocking travelling for all European Union citizens and not just for the Swiss. So while we are granting more rights to third-country citizens, our own citizens are being given fewer rights to travel to third countries such as Libya. What are the consequences? The consequences are very serious. There are workers who are unable to go and work in Libya, companies who have invested in Libya are being prevented from sending over their workers, while other workers are currently in Libya and must remain there until their replacements are granted entry. This is a precarious situation and I appeal to Commissioner Malmström to intervene in this issue with urgency. I understand that this is a diplomatic issue between two countries who are not even European Union members, but it has serious repercussions on European Union citizens whose interests lie in travelling to Libya in order to earn their living.
(SK) The report from my fellow Member, Mr Coelho, and also the draft regulation, concern the free movement of people, which is an essential element of democracy in the European Union, and it is therefore unacceptable to have persons holding long-stay visas in one Member State of the European Union not able to travel across the European Union.
There are several reasons to support the above initiatives. The first is respect and the upholding of fundamental human rights which, without doubt, includes the freedom of movement. If a Member State legalises the stay of a national from a third country, there is no reason why that person could not move freely within the Schengen area. Naturally, the details relating to not downgrading the level of security within the Schengen area should be elaborated.
There has also been talk here about students and scientists who were unable to travel to another Member State. I would like this group to be expanded further to include businesspeople, because if we do not allow them this, we will be reducing the European Union's competitiveness. And therefore, I believe this proposal will find support and I congratulate the rapporteur.
(PL) Mr President, I would like to thank Mr Coelho very much. My opinion has been incorporated into the regulation. I have also had the opportunity to work on the regulation itself. I would like to say that the nature of Mr Coelho's report is not only urgent and important, but it is also symbolic. Today, as a representative of one of the new Member States, I can say with pride that we can change the rules enabling free movement around the Schengen area, where, until recently, some of the present countries of the European Union were encountering similar difficulties. I think the symbolic nature of these changes is, today, something which cannot be overvalued, and I hope the consensus which has been reached in this House will be a huge success for all of us.
Secondly, I would like to say that doing away with the 'D + C visas' and the fact that Member States cannot issue residence permits force us to take very urgent action. I will give only a few examples of matters which have been mentioned in this Chamber today. Two Ukrainian students, who were travelling from Wrocław to Berlin last year, were detained just as they were crossing the border, mainly because the young people were not aware of the rules, and they only wanted to make use of our intellectual resources. I think the voting today will be very significant and important for us.
I would just like to draw attention to the last matter - the question of security. We should, today, have a good system for exchange of information collected in Schengen, we should most certainly work on the second generation Schengen Information System and the Visa Information System, and, above all, perhaps have even more frequent reviews and reports. I would like to appeal strongly here to Mrs Malmström to ensure that coordination between Member States on security will be equally as good as it has been until now, and once again, I would like to thank Mr Coelho very much for a splendid report.
(HU) Mr President, I would like to say that I quite agree with and support the rapporteur and also Commissioner Malmström in finding a solution for this issue that is in line with the rule of law, respect for human rights, data protection and, of course, safety considerations, too. A lot of concerns were voiced. I would like to point out a few issues. In order to make this regulation work, first of all we need to study and learn more about the practices of each Member State. We are aware that some Member States are able to issue the residence permits in good time. These best practices can mean a lot to us. We need to coordinate Member State practices in order to increase trust. All Member States should use the SIS system - we know that not all of them do so today - and introducing SIS II and operating the VIS systems are extremely urgent tasks because these systems will provide guarantees in the long term. It is in Europe's interest that third-country nationals residing here - students, businessmen, researchers - should be able to move freely indeed.
(EL) Mr President, I, too, should like to start by thanking Mr Coelho for his excellent work on this report and to state the following:
First of all, the Schengen acquis is exactly that: freedom of movement within the borders of the Schengen area. Therefore, in this debate, we need to draw the first basic and simple conclusion: that it is vital for this regulation to move forward. The example of the student is illustrative; anyone with a long-stay visa should have the right of freedom of movement.
The problem arises - and this is what I should like to highlight - of whether this will facilitate illegal immigration, albeit indirectly, if there will be security problems, and if a person who exercises this right will, at the same time, not have the means to move, which is something the Member States need to take into account.
Obviously, each Member State will have to be very careful when issuing visas. At this point, as stated in the report, a very important parameter arises, the most decisive parameter of all: that processing of data prior to long-stay visas will now be mandatory in the Schengen Information System. Thus, in the final analysis, we are not only safeguarding the Schengen acquis, but also strengthening security in connection with precisely that.
As such, we should all be positive about these prospects and the SIS II system, which is a necessity, must, come what may, proceed quickly. Finally, we must, in cooperation with the Member States and the services of the Member States, not only facilitate the Schengen acquis and strengthen it, but also simultaneously strengthen security, which is the necessary element for every Member State, for all of us, and for the Schengen acquis.
(Applause)
(SL) Freedom of movement and the abolition of internal borders are two of the most important factors of European integration. We have to facilitate movement in the Schengen area for citizens of third countries who are legally resident in a Member State. It is unacceptable that, because of red tape, we should restrict the movement in Europe of students, researchers and companies.
Similarly, we have to enable freedom of movement as soon as possible for the citizens of Bosnia and Herzegovina and Albania, and the people of Kosovo, who paradoxically have fewer rights to free travel today than they did years ago. Obviously, conditions have to be right for that to happen and we should not allow ourselves to be misled by data on mass illegal immigration.
The people of the Western Balkans have been isolated by the visa regime for far too long. They need to strengthen contacts with the citizens of the Union but, more often than not, rejection of their visa applications prevents them from doing this. Let us not risk engendering an even stronger sense of isolation and discrimination, particularly amongst young people, who may never have had a chance to discover the Union. Let us therefore waste no time once either Bosnia and Herzegovina or Albania comply with the visa liberalisation criteria.
Any action we take to facilitate travel in the Schengen area will be a step forward and will be in the interests of the European Union.
(PL) Mr President, the proposal under discussion concerns one of the fundamental principles of the function of the European Union - the removal of internal borders and the free flow of people. For this reason, it deserves special attention. It is incomprehensible and, as a consequence, unacceptable, that the holders of long-stay visas have less freedom of movement within the Schengen area than people who have short-term visas. For this reason, I am sympathetic to the European Commission's proposal. I think, however, that we should make amendments to the proposal to guarantee security. Therefore, I support the proposal of the Committee on Civil Liberties, Justice and Home Affairs that, as part of the Schengen Information System, there should be a flow of information between Member States about undesirable persons. The European Commission should also be required to present a report on application of the regulation not later than 5 April 2012. The amendments which have been prepared merit serious reflection and - in most cases - support.
(PL) Mr President, it is not only the citizens of third countries who would like it to be easier for people from these countries to move around within the Schengen area, for we, the residents of the European Union, are also waiting for this. It is paradoxical that the holder of a short-term visa today has greater freedom of movement than the holder of a long-stay visa, and a person from a third country who holds a legal permit for a long-term stay, for example, in Poland, cannot travel to Germany or France. Freedom of movement should not apply only to residents of the European Union. Researchers, students, school children and business people from third countries should be able to move freely, visit friends and learn the traditions, customs and culture of other countries. They will be good ambassadors for the idea of the European Union, and we, the residents of the European Union, will take a step towards realisation of the idea of a Union without borders.
(DE) Mr President, the visa system of the Schengen countries is apparently so complicated that the consulate employees no longer know what they are doing and are allowing honest visa travellers to fall into the visa trap. The fact that consular staff are not aware of the visa categories 'D' and 'C' seems rather strange. It is downright negligent if someone omits a Schengen Information System check to make the work easier. It is clear that this will create numerous, unnecessary problems at the external borders and this situation urgently needs to be changed. In this connection, it makes little sense to discuss national visa alert lists if the EU alert system and the EU alert regulations are not even applied consistently.
The liberalisation of visas for the Balkan countries goes hand in hand with an increase in futile asylum applications from these countries. It is especially important now, when, since the relaxation of the visa regulations for the Balkans, there is a real threat of a wave of immigration, when, within seven weeks, almost 150 000 people from Macedonia have made use of their new freedom to travel and, according to estimates, almost two thirds of them will probably not make the homeward journey, to whip the enforcement of the visa regulations into shape.
(HU) As Hungarian Members of Parliament, we are in a special position when we are to vote and decide whether to make it possible for third-country nationals to move more freely within the European Union or, on the contrary, try to impede it. Due to the tragedy of Trianon, Hungary lost a great part of its territory, and we have a large number of Hungarian compatriots living outside the borders of present-day Hungary, and thus outside the current borders of the European Union, in the former Southern Region and Subcarpathia. Our compatriots are in a very humiliating position when they study or work in research or other areas in their own truncated country, and are not allowed to leave the territory of Hungary. This is an extremely poor and intolerable situation we need to take action against. This is why we, Hungarian Members of Parliament of Hungarian sentiment, will vote for this proposal in order to bring an end to this ridiculous position.
Mr President, this proposal is based on the assumption that all persons from third countries entering the EU are persons of good faith and that, if they say they are coming here to study, they really are. The EU is rich in bogus colleges, and even genuine colleges frequently have students on their books who never appear in a lecture room. If their movement to other states is facilitated, it will be much more difficult to check the genuineness of their status and more difficult to locate them when their status is found not to be true.
Although the UK is not in the Schengen area, the EU has a track record of regularising illegal immigrants. Today's holder of a long-stay visa or a residence permit might be tomorrow's illegal migrant, and the day after, an EU citizen with complete freedom of movement.
Member of the Commission. - Mr President, two questions were raised, not particularly related to this issue, but I would like to take the opportunity to briefly touch upon them anyway.
Mr Busuttil raised the issue of Libya. I can assure him that it is a very complicated issue, but we are involved actively in dialogue with Libya, with Switzerland, with the Member States, in order to find a solution to this very complicated problem before it escalates even further. So I hope to be able to come back to you soon on developments on this.
To Ms Fajon, I want to tell you that, of course the situation of Albania and Bosnia and Herzegovina is another track and we are right now finalising a mission there to evaluate how these two countries are doing according to the criteria. The Commission will very soon, after consultation with Member States and experts, make a report on that and the assessment of that report will be shared with members of the Committee on Civil Liberties, Justice and Home Affairs before we put a possible proposal on the agenda.
On this proposal, I can assure Members and the rapporteur that the Commission is extremely dedicated to making this work, and we will do our utmost to make sure that the regulation is implemented. It might sound like a technical problem, but it is not. It concerns individual citizens and we want to encourage people to come here legally with all their papers in order, whether students, researchers, experts or scientists. It is good for them and it is good for us. It is also within the philosophy of the European Union to have an area of no internal borders. Therefore, we should avoid making life unnecessarily complicated for these people.
I think, within this proposal, we have found a good balance. We have been able to take the security considerations into consideration in a satisfactory manner and we can congratulate ourselves. This is the Union working at its best with three institutions trying to identify a problem and trying to find a concrete solution to the benefit of the citizen.
So, thank you very much for your work, Mr Coelho, and thank you for a good debate in this plenary.
Mr President, four final points. The first is that it is regrettable that the Council's chair is empty during this debate. The second is to thank Commissioner Malmström for her kind remarks and also to ask her, together with the Council, to guarantee the entry into force of this regulation on 5 April. Otherwise we shall have a legal loophole, with consequences for real people.
The third point is that it is regrettable that the Members who have participated here in the debate and who have raised the issue of security problems have not been able to recognise the improvements which Parliament has introduced by means of this regulation, in particular, the obligation to consult the Schengen Information System in advance.
As I emphasised in my initial statement, I believe that Parliament has performed its task well because it has strengthened both freedom of movement and security. Not to recognise this means looking at it in a one-sided way, and not seeing the whole picture.
My final point, Mr President, is to thank all those who have worked together towards this aim, namely those who allowed us to have an agreement on first reading, particularly the Commission and the Council, but also all those political groups within the Committee on Civil Liberties, Justice and Home Affairs and the Justice Committee who made this broad consensus possible. I believe that when we participate in finding a solution in this manner, we are performing our work in the best possible way.
The debate is closed.
The vote will take place shortly.
Written statements (Rule 149)
I support the efforts made as part of this report to successfully extend the freedom of movement for holders of long-stay visas in the same way as that for holders of permits and short-stay visas. The agreements currently in force have entailed numerous disadvantages for third-country nationals who are legally resident in one of the Member States and who wish to travel for various reasons throughout the European Union. There are discrepancies between Member States with regard to the time required, method and criteria used for granting visas. What has been observed in practice is that visa applicants who are rejected by one state try their 'luck' in other Member States. This is down to the fact that some states are more demanding, while others are more lax when it comes to granting visas and residence permits. To avoid creating an influx of visa applications via certain states which adopt a more liberal policy for granting visas, I propose standardising the checks and method for approving visa applications between all Member States. This procedure will ensure a standard approach to all applications, thereby eliminating the risk of any 'gateways' to the Schengen area appearing.